Field, C. J.
There was evidence that the owner of the property described as stolen was “ as well known by the name of Preston O. Sweet as by the name of O. Preston Sweet.” The court could not therefore rule, as matter of law, that there was a variance. Commonwealth v. O'Hearn, 132 Mass. 553. Commonwealth v. Gormley, 133 Mass. 580. Commonwealth v. Caponi, 155 Mass. 534. Commonwealth v. Gould, 158 Mass. 499. There was evidence for the jury that the watch, chain, and charm had been stolen, and that the defendant was the thief. Commonwealth v. Deegan, 138 Mass. 182.

Exceptions overruled.